Citation Nr: 1221110	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of an appendectomy with laparotomy and postoperative adhesions.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a Videoconference hearing in June 2011.  A transcript is of record.  The claim was remanded in August 2011 and for evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has claimed service connection for a dental disability.  The RO has not addressed this issue, and it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experiences periodic abdominal pain as a result of his residuals of an appendectomy with internal adhesions; there is no partial or complete bowel obstruction.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for service-connected residuals of an appendectomy with laparotomy and postoperative adhesions have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7301 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is represented by the Texas Veterans Commission and that organization is presumed to have knowledge as to how to substantiate a claim for a higher rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided a thorough VA examination which is adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an evaluation, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.113 (2011).  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code (DC) which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011). 

Diagnostic Code 7301 provides ratings for adhesions of peritoneum, which contemplates the Veteran's service-connected appendectomy residuals.  Mild adhesions of peritoneum are rated as noncompensable (zero percent).  Moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling. Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated at the schedular maximum of 50 percent disabling.  38 C.F.R. § 4.114, DC 7301.  

A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.  

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  DC 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this Code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  As is discussed in the analysis portion of this decision, the Veteran's scar is superficial and unproductive of pain.  

Analysis

The Veteran in this case underwent an appendectomy while in military service, and is currently in receipt of a 10 percent disability evaluation for its residuals, which includes postoperative internal adhesions.  The Veteran had an appendectomy performed in 1954, and following this, a laparotomy was necessary in 1956 to treat adhesions.  

There is very little in regards to treatment for the Veteran's service-connected adhesion residuals following his separation from service.  An October 1997 general medical examination noted that there were no hernias or other abnormalities of the abdominal wall associated with the surgical residuals, although a scar was identified as being "related" to the condition.  

In April 2009, the Veteran was afforded a VA "fee basis" examination to determine the severity of the residual disability.  The examiner noted mild tenderness upon palpation of the abdomen, and no liver enlargement, venous distention, striae of the abdominal wall, ostomy, ascites, splenomegaly or aortic aneurism were present.  Additionally, internal fistula was not noted.  Rectal examination was normal.  The examiner noted that a scar was present externally; however, there was no significant anemia and no finding of malnutrition.  Essentially, the only noted manifestation of the residual disability was abdominal pain that did not have any occupational effect.  

In August 2011, the Board remanded the claim so that a new VA examination could be afforded.  It was directed that the symptoms of the Veteran's scar be discussed, and the examiner was to determine if the external scarring noted on the abdomen was part and parcel of the service-connected disability, or, alternatively, represented a separate disability.  The returned examination, dated in February 2012, did not address the issue with respect to second question; however, in addressing the severity of the scar, the examiner opined that the only symptoms present were some complaints of "discomfort" when the Veteran wore a belt (no pain was reported).  In addition, the Veteran reported that he wore suspender instead and so he did not have any disability associated with the scar.  With regard to other symptoms of the adhesions, the examiner noted that there were no signs of a complete or partial bowel obstruction.  The Veteran complained of an occasional "bright red rectum," and the examiner explained that such a manifestation is either explained by a history of hemorrhoids or diverticulitis.  There was some constipation noted; however, the examiner explained that dietary issues were most likely responsible, and this was not attributed to the internal adhesions.  There was some noted diarrhea associated with the taking of medications, and no abdominal distention or pain was noted.  The examiner stated that the Veteran's symptoms have not been severe enough for him to seek care in recent years either with VA or privately.  

As noted, DC 7301 addresses adhesions of the peritoneum.  In order for the Veteran to obtain the next highest rating of 30 percent under this Code, he would need to show that he experiences moderately severe adhesions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  See 38 C.F.R. § 4.114, DC 7301.  The Veteran has not shown that his disability is so severe as to warrant such a rating.  Indeed, the Veteran does not experience partial obstruction, and the 2012 examiner reported that he is able to evacuate his bowels every two to three days.  Simply put, the occasional abdominal pain that has been reported (present in 2009) is the sole symptom associated with the condition, and this is fully considered in the assignment of the 10 percent evaluation.  Accordingly, the Veteran cannot be given an increase in rating under these regulatory guidelines.  

The Board has a duty to consider all potentially applicable rating criteria in assigning a disability evaluation.  In this regard, it is noted that the Veteran has an abdominal scar associated with the surgical correction of his appendix.  As noted, the February 2012 VA examination did not address whether the scar is, in itself, a separate disability or a manifestation of the internal adhesions.  This lack of action notwithstanding, the examiner did note that the only symptoms associated with the scar are some discomfort when wearing a belt; and the Veteran stated that he wore suspenders now instead of belts.  Pain in the scar was specifically found not to be present upon examination.  The Veteran's scar was noted to be 24.2 square centimeters in size (24.2 centimeters x 1 centimeter), and it presented on the anterior trunk.  The examiner stated that the scar is not productive of any limitation of motion, and no skin breakdown was present.  The scar was not unstable.  

Veterans, as a matter of law, are entitled to compliance with relevant Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the VA examiner did not, as asked, offer an opinion as to if the scar was a separate disability, or, alternatively, was part of the service-connected disability picture.  The evidence indicates, however, that the Veteran's scar is stable, is not burn-related, is not deep or non-linear, is superficial, is less than 144 square inches, and is not painful.  After a review of potentially applicable Codes, the Veteran would not even be able to achieve a 10 percent rating under Code 7802 or 7804.  See 38 C.F.R. § 4.118, DC 7802, 7804.  Simply put, his mild symptoms of some discomfort over the scar area do not meet the criteria for a compensable rating.  Thus even if his scar was part of the service-connected disability picture, he would not be entitled to a higher rating.  Accordingly, although the examiner did not specifically address the Board's question, given the assessment of severity of the scar, such a failure does not warrant remedial development.  

The Veteran's complaints of abdominal pain are, essentially, the only symptoms associated with the service-connected internal adhesions, and as noted, this pain is fully contemplated by the assigned 10 percent rating.  There is no evidence of any manifestation that is so unique as to take the disability picture out of the norm, and the Board will thus not remand the claim for a referral to VA's Director of Compensation for consideration of an extraschedular evaluation. See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of an appendectomy with laparotomy and postoperative adhesions is denied.  


REMAND

In the August 2011 remand, the Board determined that the Veteran's lay statements with regard to noise exposure and hearing difficulties since service were credible.  These statements, generally, consist of the Veteran asserting that he had numerous parachute exits from aircraft, and that following these exits, he would experience up to week-long reductions in hearing acuity prior to stabilization.  Moreover, the Veteran's service as a combat construction specialist affiliated with an Airborne unit would, by necessity, involve exposure to loud explosions and detonations as he has alleged.  A new VA examination was ordered that would take into account these credible assertions, and the examiner was specifically directed to accept the complaints of periodic hearing problems and noise exposure as credible. 

In May 2012, a VA examination was conducted.  The examining audiologist confirmed that sensorineural hearing loss was present; however, the opinion with regard to etiology is not adequate.  Indeed, it appears that the examiner copied a significant portion of the narrative of the November 2006 VA examination.  As noted in the earlier remand, the November 2006 VA examination was not adequate to resolve the issue on appeal when it was first before the Board, and is, similarly, not adequate at present.  The examiner did not discuss the impact of the Veteran's noise exposure, other than to repeat what was reported in 2006 (artillery and explosive fire was present), and no mention was made of the Veteran's parachute exits from aircraft with feelings of decreased hearing acuity.  Indeed, the same "Walden" study that was utilized in the 2006 opinion was referred to as a reason for a negative opinion.  This study apparently found that time in service and not combat history was the best predictor of ratable hearing loss.  Further, the study found that the average thresholds and speech percentage remained less than the ratable criteria for hearing loss until at least seven and a half years of service.  

The examiner did not address whether hearing loss symptoms, to include feelings of decreased hearing acuity following exposure to aircraft noise, could potentially develop into a chronic hearing loss disability.  Thus, as noted, the Board's questions were not answered and a new examination is, unfortunately, necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, a new examiner (not the 2006 or 2012 VA examiner) should address the nature, extent, and etiology of the Veteran's bilateral hearing loss in light of his credible assertions regarding in-service noise exposure and hearing difficulty since service, particularly his many parachute exits from aircraft and the noted periods of hearing depreciation that have been asserted.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another VA audiological examination by examiners other than the ones who conducted the 2006 and 2012 assessments.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should specifically accept as credible the Veteran's statements regarding in-service noise exposure and that he has experienced hearing difficulty since service, to include periods of hearing depreciation following his parachute exits from aircraft while on active duty.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner must provide a discussion of the Veteran's in-service noise exposure, as well as parachuting from various aircraft.  The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss is related to service.  A rationale should be provided for any opinion.  

2.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


